Martin, J.

delivered the opinion of the court.
Jones, the appellant, assigns as error apparent on the face of the record:
1. That he is judge of the parish of St. Tammany, and should, as such, be known to the judge of the first district, and he has his domicil in said parish. He, therefore, is sueable there only — Code of Practice, 162 — as he does not come within any of the exceptions in the Code.
2. The action is not maintainable, being brought for the surrender of a note, which is not sued on.
The appellant did not plead his commorency. If he had, it would have been of no avail, as his co-defendants were residents of the parish in which the suit was brought.
Nothing prevents a suit being brought for the surrender of a note not sued on.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.